Citation Nr: 0622790	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  94-42 596	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a low back injury. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury. 

3.  Entitlement to a compensable rating for residuals of a 
right inguinal herniorrhaphy. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1973 to November 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 1994 
and November 1997 rating decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In April 2003, the 
veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
October 2003 the case was remanded for further development.


FINDINGS OF FACT

1.  The veteran's low back disability is primarily manifested 
by pain and moderate limitation of motion (50 degrees flexion 
of the lumbar spine); there have been no findings of severe 
lumbosacral strain or severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; the spine is 
not ankylosed.

2.  Residuals of a left foot injury are no more than 
moderate.

3.  The veteran's hernia has not been recurrent, or 
clinically shown to necessitate a truss or belt.

4.  The veteran completed three years of high school and last 
worked in 1993 at a restaurant.

5.  The veteran's service-connected disabilities are 
residuals of a back injury, rated 20 percent; residuals of a 
left foot injury, rated 10 percent; residuals of a right 
inguinal herniorrhaphy, rated noncompensable; radiculopathy, 
right lower extremity, rated 10 percent; and radiculopathy, 
left lower extremity, rated 10 percent.  The combined 
disability rating is 40 percent.

6.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent his participation in 
regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a back 
injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005) 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5292 (effective prior to September 
26, 2003), 5293 (effective prior to September 23, 2002), Code 
5293 (effective September 23, 2002 to September 26, 2003) 
Codes 5242, 5243 (effective September 26, 2003).

2.  A rating in excess of 10 percent for residuals of a left 
foot injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Code 5284 
(2005).

3.  A compensable rating for residuals of a right inguinal 
herniorrhaphy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, Code 7338 
(2005).

4.  The schedular criteria for a TDIU rating are not met; a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via February 2001 and March 2004 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The March 2004 letter informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Notably, the initial determination in this matter 
preceded enactment of the VCAA.  As the veteran has had 
content-complying notice since, and has had ample opportunity 
to participate in the adjudicatory process, the procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.

While the veteran did not receive any notice regarding 
ratings of service connected disabilities or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), 
the decision below denies (and does not grant) the TDIU claim 
on appeal.  Further, the effective date of an award (an 
increased rating) is also not a matter for consideration in 
this case.  Hence, the veteran is not prejudiced by the lack 
of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  The veteran has undergone VA examinations that have 
addressed the medical questions presented by this appeal.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).



Low back

By rating decision in June 1993, the veteran was awarded 
service connection for residuals, back injury with 
radiculopathy and lumbosacral strain, and was assigned a 20 
percent disability rating, effective July 1991.

On December 1994 VA spine examination, it was noted that 
recent X-rays had revealed mild early degenerative changes in 
the low back.

On November 2001 VA spine examination, the veteran stated 
that he had low back pain all the time and that it radiated 
down both buttocks; prolonged sitting and prolonged standing 
would worsen the pain.  The low back had limited motion with 
extension to 5 degrees, forward flexion to 25 degrees, and 
lateroflexion to 25 degrees. bilaterally.  The diagnosis was 
chronic low back strain.

On August 2002 VA spine examination, the veteran noted that 
he had radicular pain radiating down the right lower 
extremity.  Physical examination revealed tenderness and 
spasms of lumbar spine paraspinal muscles and forward flexion 
from 0 to 60 degrees, extension from 0 to 10 degrees, lateral 
rotation from 0 to 20 degrees, and lateroflexion from 0 to 20 
degrees.  Neurological examination revealed positive 
straight-leg raise bilaterally (30 degrees).  Ankle reflexes 
were symmetrical and preserved.  Motor testing demonstrated 
5/5 in the hamstrings and quadriceps muscles.  The diagnosis 
was:  Chronic lower back pain with lumbar radiculopathy; 
history of herniated disc with no evidence of fatigability 
nor incoordination.  He is prone for fluctuation and 
progression of his symptomatology.  However, it is not 
possible for me to predict the amount of dysfunction in the 
future.

In April 2003 the veteran gave testimony before the 
undersigned in Philadelphia, Pennsylvania.  He indicated that 
he took medicine for his back daily, but it did not help 
much.  He stated that a brace or cane or anything for his 
back that he could use for daily activity had not been 
prescribed.  He complained of sharp radiation down the back.  

A June 2003 VA X-ray of the lumbar spine revealed moderate 
degenerative joint disease with posterior displacement of S1.

An MRI of the lumbar spine in September 2003 revealed a 
stable Grade 1 anterior spondylolisthesis of L5 on S1 
secondary to bilateral defects in the pars interarticularis.  
Marked degenerative disc disease was also noted.  There was 
also marked bilateral neuroforaminal narrowing with 
impingement on the existing nerve roots.

On May 2005 VA examination the veteran described an achy pain 
in the muscles of the lower back associated with spasm.  It 
was noted that he had symptoms with such activity as bending, 
pushing, turning and twisting.  He had not been bedridden in 
the past 12 months.  He did not wear a back brace, did not 
use a cane or a crutch; and there was no significant history 
of flare-ups.  Physical examination revealed tenderness and 
spasm.  Lumbar spine forward flexion was from 0 to 50 
degrees, extension was 0 to 10 degrees, lateral rotation was 
from 0 to 15 degrees bilaterally, and lateral rotation was to 
15 degrees bilaterally.  Neurological examination revealed 
deep tendon reflexes to be symmetrical.  Motor examination 
revealed 5/5 strength, with power in all major motor groups.  
Sensory examination was unremarkable.  With repetitive use, 
there was no additional loss of range of motion, and no pain, 
fatigue, weakness or incoordination.  The diagnosis was 
herniated disc with lumbar radicular features and no 
significant history of flare-ups.

A rating decision in October 2005 granted separate 10 percent 
evaluations for radiculopathy, right and left lower 
extremities, as secondary to service-connected low back 
disability, effective July 8, 1991.

Code 5292 (for limitation of lumbar spine motion), provides a 
20 percent rating for moderate limitation of motion and a 40 
percent rating for severe motion limitation.

Under Code 5295, lumbosacral strain is rated 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating (the highest rating 
under Code 5295) requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a (in 
effect prior to September 26, 2003).

As severe limitation of motion of the lumbar spine has not 
been shown, a preponderance of the evidence is against a 
rating in excess of 20 percent under Code 5292.  In this 
regard, the Board notes that clinical findings from the May 
2005 VA examination (including lumbar spine forward flexion 
to 50 degrees), while showing moderate limitation, do not 
rise to the level of severe limitation of motion.  As for 
Code 5295, while some loss of lateral spine motion with 
osteoarthritic changes and narrowing of joint spaces has been 
noted, there have been no findings suggesting severe 
lumbosacral strain, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in the standing position.  
Hence, a rating in excess of 20 percent under Codes 5292 and 
5295 is not warranted.

Under the rating criteria for intervertebral disc syndrome 
(Code 5293) in effect prior to September 23, 2002, a 40 
percent rating contemplated severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation was for assignment for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.

Under the revised Code 5293 in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome may 
be rated either based on the duration of incapacitating 
episodes or based on a combination of ratings for chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, the portion of the rating schedule 
governing ratings of spine disabilities was again revised.  
However, Code 5293 remained unchanged, but was simply 
renumbered to 5243.

While disc disease has been noted, and the veteran has made 
complaints of radiculopathy, both the August 2002 and May 
2005 VA examinations noted little neurological deficiency 
associated with his low back disability.  None of the 
records, including the SSA records, reveal that health 
professionals have stated that the veteran's low back 
disability was productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
findings  necessary for a 40 percent rating under the old 
criteria.  There is also no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period (the criteria for a 40 
percent rating based on incapacitating episodes).

As for considering chronic orthopedic and neurological 
manifestations, the Board notes that a rating decision in 
October 2005 granted separate 10 percent ratings for 
radiculopathy, right and left lower extremities, as secondary 
to service-connected low back disability, effective July 8, 
1991.  The veteran has not expressed disagreement with those 
ratings.

Under Code 5242 (from September 26, 2003) a 40 percent rating 
may be assigned under the general rating formula when there 
is forward flexion of the thoracolumbar spine to 30 degrees 
or less.  Here, the current record clearly shows that the 
veteran has flexion greater than 30 degrees.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  (And criteria for rating 
based on ankylosis do not apply, as ankylosis has never been 
noted.)

In sum, the Board finds that a rating in excess of 20 percent 
for the veteran's lumbar spine disability is not warranted.

Left foot

By rating decision in June 1977 the RO granted service 
connection for residuals of a left foot injury, rated 
noncompensable.  By rating decision in February 1978, the 
rating was increased to 10 percent, effective July 1977.

On November 2001 VA examination, the veteran's left foot was 
tender to pressure at the mid foot but was otherwise normal.  
The diagnosis included pain residuals of a fracture of the 
left third metatarsal.

At an April 2003 Board hearing, the veteran testified that he 
had pain centered in the toe area of his left foot. 

On May 2005 VA examination, there was some tenderness around 
the metatarsal heads of the left foot.  There was no shift in 
weight-bearing.  There was no pronation deformity, no gross 
deformity of the foot, and no Achilles tenderness; the 
veteran did not wear orthotics.  There was no ankle 
instability, swelling, or edema.  The impression was 
metatarsalgia, rule out arthritis.  X-rays of the left foot 
were normal.

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries. 

The level of disability required for a 20 percent schedular 
rating for the left foot (moderately severe foot injuries) is 
not shown.  Symptoms include left foot tenderness and pain, 
but there is no objective evidence of pathology or associated 
impairment that would support a finding of moderately severe 
foot disability.  Arthritis or deformity of the left foot has 
not been noted.

In sum, the Board finds that a rating in excess of 10 percent 
for the veteran's left foot disability is not warranted.

Hernia

By rating decision in June 1977 the veteran was granted 
service connection for right inguinal hernia repair, rated 
noncompensable.

On November 2001 VA examination, the surgical scar was not 
tender.

On August 2002 VA general medical examination, physical 
examination revealed no inguinal or umbilical hernias.  The 
diagnosis was right inguinal hernia not found.

In April 2003 Board hearing testimony, the veteran stated 
that he was not taking any medication for his hernia.

Under Code 7338 a noncompensable rating is assigned when a 
hernia is not operated, but remediable; and when the hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is assigned for postoperative residuals of a 
hernia that is recurrent, readily reducible and well 
supported by truss or belt.

The evidence does not show that a right inguinal hernia has 
recurred, as required for a 10 percent rating under 
Diagnostic Code 7338.  There is no competent evidence of any 
current hernia.  No clinical evidence has been presented that 
the veteran requires a truss or a belt to support a current 
hernia.  A compensable rating under Code 7338 is not 
warranted.  38 C.F.R. § 4.7.

Further rating considerations

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
however, the May 2005 VA examiner noted that with repetitive 
use the veteran's low back had no additional loss of motion, 
pain, fatigue, weakness, or incoordination.  Further, his 
left foot showed no additional limitations due to pain, 
fatigue, weakness, or incoordination (so as to support a 
rating in excess of 10 percent under Code 5284).

TDIU

The veteran's claim seeking TDIU was received in May 1996  He 
indicated that he was unable to follow substantial employment 
due to his lower back injury.  He had last worked in June 
1993 in a general staff position in a restaurant.  He 
completed three years of high school, and did not have 
additional education or training.

A VA medical record dated in September 1995 reflects an Axis 
I diagnosis of atypical affective disorder versus schizo-
affective disorder, and substance abuse.  

A July 2002 VA mental health counseling follow-up visit noted 
that the veteran suffered from paranoid-type schizophrenia.  
Another psychiatric record dated in July 2002 noted that the 
veteran had a GAF of 35.

In April 2003 Board hearing testimony, the veteran stressed 
that the reason that he was unemployed was that he was having 
problems sitting or standing for prolonged periods of time.  
He stated that he was getting Social Security Administration 
(SSA) benefits for his psychiatric disability.

Records from SSA received in February 2005 indicate that the 
veteran was granted disability benefits due to a psychotic 
disorder and a secondary diagnosis of chronic lumbar strain.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The provisions of 38 C.F.R. 
§ 4.16(b) allow for extraschedular consideration in cases 
where veterans are unemployable due to service-connected 
disabilities but do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are residuals of 
a back injury, rated 20 percent; residuals of a left foot 
injury, rated 10 percent; residuals of a right inguinal 
herniorrhaphy, rated noncompensable; radiculopathy, right 
lower extremity, rated 10 percent; and radiculopathy, left 
lower extremity, rated as 10 percent.  The combined 
disability rating is 40 percent.  See 38 C.F.R. §§ 4.25, 4.26

The veteran's service-connected disabilities have a combined 
rating of 40 percent.  The scheduler requirements for TDIU as 
not met, as a 40 percent rating does not satisfy the criteria 
of § 4.16(a).  Nevertheless, veterans who are unable to 
secure and follow a substantially gainful occupation because 
of service-connected disabilities are to be rated totally 
disabled.  Therefore, rating boards must submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration, all cases where a veteran is 
unemployable due to service-connected disabilities (emphasis 
added), but fails to meet the rating percentage standards in 
38 C.F.R. § 4.16(a).  Here, the RO denied submission of the 
veteran's TDIU claim for extraschedular consideration based 
on a finding that there were no unusual or exceptional 
factors or circumstances associated with the veteran's 
disablement.  The Board finds likewise.  

The veteran suffers from substantial non-service-connected 
disability, not the least being a psychosis (which is listed 
as the primary diagnosis in SSA records).  More recently, the 
psychiatric disability has been assigned a GAF score of 35, 
indicative of major impairment in work and judgment.  No 
medical professional has opined that the veteran is 
unemployable due solely to his service-connected 
disabilities.  In short, the evidentiary record does not 
permit a conclusion that there are any unusual or exceptional 
circumstances (suggesting that the veteran is unable to work 
due to service connected disability, alone) present so as to 
warrant referral of the claim to the VA Director of the 
Compensation and Pension Service for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).

The schedular requirements for TDIU are not met, and the 
preponderance of the evidence is against a finding that the 
veteran is precluded from employment due to his service-
connected disabilities.  Accordingly TDIU is not warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against each of the claims, 
that doctrine does not apply.
ORDER

A rating in excess of 20 percent for residuals of a back 
injury is denied.

A rating in excess of 10 percent for residuals of a left foot 
injury is denied.

A compensable rating for residuals of a right inguinal 
herniorrhaphy is denied. 

A TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


